Title: To Thomas Jefferson from Lucy Ludwell Paradise, 4 January 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



My Dear Sir
Paris Hotel d’Angleterre Jany. the 4th. 1789

I was in hopes my future Letters would have been Letters of amusement and not of Grief. Your very Great Goodness over powers me, so that I am confounded and struck with it.
To say, I shall ever be able to return all your extraordinary attentions is more then I am able at this moment to say. Thus far, I declare, that should any thing happen to put it in my power to shew you my heart, I will shew you my Gratitude in the fullest manner. I am now in a very disagreeable situation, and I call upon your Excellency for your advice, and beg, and pray, you will without reserve, openly give it to me. I am able to teach the English Language, I would willingly undertake to teach it to young ladies of good families. If this you do not approve, I think the next thing I ought to do, is to go to Virginia and could I go with you, and your family, I should be happy.—For to go on in the present situation I am in, I cannot. I should not wish to go to Virginia before Mr. Paradise and myself had Settled the affairs of our  Daughter, as that is an absolute Duty on my part. Mr. Paradise will then in the case of my going with your Excellency to Virginia have only himself to provide for.—I will follow your advice in every thing whether I go with you to Virginia or stay here. I will continue in your family in Virginia if you will permit me, or I will live with my steward. For to speak openly, I am afraid I am not able to undertake housekeeping in Virginia. Pray my dear Sir let me receive your Answer soon. I am not anxious for you to keep this a secret from Mr. Paradise, on the contrary I wish you to tell him if you think proper. I shall not myself speak to him, until, I know you have. I am Your Excellencies Most Grateful Humbl. and obedient Servant,

Lucy Paradise

